3. North Korea
The next item is the debate on seven motions for resolutions on North Korea.
author. - (NL) Madam President, the repression of any potential criticism of the established order in North Korea is so strict that no information about any individual dissident or activist is in the public domain. This is the razor-sharp conclusion of an open letter of 14 June which five human rights organisations have addressed to the foreign ministers of the European Union. It is also a measure of how serious the situation is in Kim Jong Il's famished empire. We do not have the names of any dissidents or activists in the territory of North Korea. That information must be allowed to percolate through to us. The situation there is even incomparable with that in the former Soviet Union or Ceausescu's Romania.
The open letter of 14 June urges European government officials to do a great deal more in response to the relentless violations of the fundamental rights of North Korean citizens, both within and without the boundaries of their country. Various concrete recommendations to this effect may be found in Parliament's joint resolution. Well done! Let us, for instance, continue to remind China, at all European political levels, of its treaty responsibilities towards North Korean refugees.
I also wholeheartedly support paragraph 14 of the resolution. The Commission is protecting the rights of North Korean workers in the Kaesong Industrial Complex by incorporating an unambiguous clause on this point in its Free Trade Agreement with South Korea.
Madam President, officially North Korea claims that it guarantees religious freedom to its population of 24 million. In practice, however, anyone who is found distributing bibles or taking part in secret prayer meetings is liable to be sent off to a labour camp or even executed, according to the testimonies of refugees. At the beginning of this month we found out that Son Jong Nam was tortured to death in a North Korean prison for spreading the gospel, the good news, to his fellow countrymen and women. What evidence is there of his crime: 20 bibles and 10 worship tapes? It would appear that this is the thing that the North Korean authorities literally mortally fear.
author. - (DE) Madam President, ladies and gentlemen, it is good that we have taken the opportunity today to discuss the situation in North Korea, a country that has shut itself off so comprehensively from the scrutiny of the rest of the world that only a few people know what is happening there and the people in this country essentially do not know what is happening in the rest of the world.
I would like to focus on two things. The first is the human rights situation in North Korea, where people disappear off the streets and spend the rest of their lives in camps; where sometimes even a second generation of people spend their whole lives imprisoned in camps because their parents had allegedly committed crimes; where people are publicly executed and other people are obliged to watch these executions, and much more besides. We believe it is high time that the human rights situation in North Korea was investigated by an independent commission, as we have proposed in this joint report.
There is a second point I would like to mention. It is ridiculously difficult to get out of this country, to escape. It ought to be one of the most fundamental human rights that should go without saying for people to be able to choose where to live and to move around freely. However, we currently have a situation where those who manage to leave North Korea are often not admitted into another country and many are sent back.
Therefore, I would, in particular, like to urgently call on the EU embassies to take in people who manage to flee to these embassies and help them to get to safer countries and to find sufficient support there to start a new life. That is important when we consider the situation that these people are in. What is currently happening here is appalling.
author. - Madam President, the Democratic People's Republic of Korea is anything but democratic as it has one of the worst records on human rights violations in the world. Indeed, my personal meeting with civil society representatives on the Korean peninsula provided additional painful proof of the extremely disturbing and critical human rights violations in the country. I am deeply disappointed that the human rights situation in the DPRK has not improved but rather deteriorated since the last European Parliament resolution. Over 150 000 political prisoners are still detained in concentration camps, subjected to forced labour, tortured and deliberately starved. Moreover, I am shocked by the practice of guilt by association that results in the imprisonment of entire families, including children. Therefore the EU and its Member States must combine their efforts and put more diplomatic and political pressure on the DPRK Government to respect the human rights of its citizens.
Let me finish with one thought. At the same time we must prevent bilateral and multilateral sanctions having a serious negative impact on the ordinary impoverished North Korean citizens already suffering from systematic starvation and oppression.
(Applause)
Madam President, it is very good that Parliament is taking an interest in the situation in North Korea, because it is a cause of the greatest anxiety in our societies.
Recently we have been able to see sportsmen from North Korea playing at the FIFA World Cup. We were particularly impressed by their first match, when they played on equal terms in a hard-fought game against Brazil. In the following matches they did not do so well. Why am I talking about this sports event? Well, there are reports that during North Korea's previous appearance in the World Cup finals 40 years ago, when the country's players achieved great success, their performance was not, however, satisfactory to the authorities of the Korean regime. Afterwards, the players met with repression, and they were held in forced labour camps. I draw attention to this fact so that we will also look at the situation now, and try to make sure that something similar does not happen. We need an appeal and pressure from the sports authorities about this, because they have certain possibilities of putting pressure on the Korean authorities to make sure that something similar does not happen this time. We are very worried about what is going to happen to these sportsmen next.
The Democratic People's Republic of Korea has for many years been presented as the country with the worst violations of human rights. It is surely necessary to agree with the draft resolution on the points which call for a halt to public executions, abolition of the death penalty, a halt to torture and the release of political prisoners.
On the other hand, the call to ensure access to food and humanitarian assistance for all citizens who need it is, in my opinion, hypocritical. It is a notorious fact that North Korea has long-term problems with ensuring sufficient quantities of foodstuffs, and unless I am mistaken, many countries in Africa and Asia have similar problems, and yet the European Parliament does not adopt similar calls to the governments of these countries.
This does not alter the fact that there is a food shortage and that this shortage is an enormous problem in objective terms, causing malnourishment and related health problems among the citizens of the country. The situation is indisputably grave and I am not at all sure that a few draft measures in a resolution will bring significant improvements. The criticism made by the authors, who have used it against China, is a classic example of hypocritical buck-passing, and reveals the policy of double standards applied by the authors. There is a call for the countries of the European Union to accept refugees from North Korea, while at the same time the European Union applies readmission agreements against all of its southern neighbours. If this is not an example of double standards, then I really do not know what to call these hypocritical formulations.
In the entire resolution there is no trace of an attempt to reduce tension and demilitarise the Korean peninsula, namely the necessary steps in the right direction. None of the Confederal Group of the European United Left - Nordic Green Left can vote for a resolution formulated in this way.
author. - Madam President, first of all I would like to underline that there is broad agreement in this Parliament on the situation in North Korea. It was very easy to come to a joint resolution and, as you see, there are no amendments to this resolution, so we are united behind it.
On the other hand, I would like to raise one point - which was also discussed in my group yesterday - that maybe using the urgencies procedure on such issues is not the best way because nothing really urgent has happened in North Korea. Maybe we deserve to have a bit more time to prepare a more comprehensive resolution and to debate a bit more on the possible recommendations and more complex solutions that we may offer.
I do not want to repeat what has already been said in the resolution about the grave violations of human rights there. This is perhaps a country like no other in the world right now. I would like to underline, however, that of all those violations, the public executions where children are present are perhaps the most disgusting. I do not think we should put all these violations in any order, but this is really something very disgusting.
Fortunately in our resolution we recognised that China has a role to play. The changes in China, including in the human rights area, may not be sufficient for us but are a good example and perhaps China can use its relations to promote some changes in North Korea. This should be one of the future topics of our discussions with China when we have our bilateral dialogue.
Finally, allow me to say that appointing an EU Special Representative for North Korea could be a very good step towards being able to promote a more complex approach on this.
on behalf of the PPE Group. - Madam President, human trafficking in North Korea remains a serious problem. Reportedly 80% of North Koreans in China end up as trafficking victims. Women are particularly vulnerable to prostitution, rape, arranged marriages and bride traffickers. Many victims of trafficking are unable to speak Chinese and are held as virtual prisoners.
The legal status of North Koreans and the Chinese Government's policy of detaining the refugees and sending them back to North Korea increase the refugees' vulnerability to trafficking for purposes of forced labour and sexual exploitation. They have no protection from the authorities in either China or North Korea, and there is little recognition of their plight from the international community. China must change its law to protect the victims of trafficking instead of returning them to North Korea. Finally, if people are killed, tortured and illegally imprisoned, it is a matter of urgency every day.
on behalf of the S&D Group. - Madam President, it is almost common ground in this Parliament that the human rights situation in North Korea is dire. Therefore I will not expand on what other colleagues have said.
The question really is, what can we do about it? Just because North Korea has decided to be the Greta Garbo of the international community - 'we want to be alone' - it does not mean we should leave them alone. There are 24 million people in North Korea who need our assistance. In keeping with the spirit of the resolution, I would like to suggest four things that we could do.
Firstly, we must continue to provide humanitarian aid, but we must make sure that aid goes to the people and does not in any way prop up the regime. Secondly, we should continue to increase our funding for NGOs that try to get assistance into North Korea and in particular those NGOs who try to get information into North Korea. Provision of a radio in a country where there is no information is actually a vital tool. Thirdly, we should ask Catherine Ashton to appoint a special representative to enter into dialogue with the Chinese, the Russians and the United Nations, to keep the pressure up on North Korea. Finally, we should do our best to assist refugees. As other colleagues have said, people flee North Korea and they are not given the assistance they deserve.
Unfortunately, things are not as Mr Vigenin and Mr Martin have said. Unfortunately, it is not true that we in this Chamber are agreed on this matter, because a moment ago we heard from the Communist side that they have some reservations concerning our position. This is unfortunate, because it would seem that on this question we ought to be united.
I come from a country which was ruled by Communism. As a young adult I witnessed what Communism is capable of, and I remember the hope with which we waited for the voice of the free world, the Western world. Sometimes we overestimated its significance, but we waited with great joy, hoping that someone would speak up for our rights, and I think that we as the free world should ensure that this voice is heard, today. Only for this we need, as Mr Häfner said, to ensure the existence of free media as well as access, at least, to these media in North Korea. We should strive for this, working of course with the United States, because only by cooperation of this kind will we be able to ensure that North Koreans have access to free media. This is something which we should guarantee.
(DE) Madam President, we football fans are currently experiencing what is good about sport: team spirit, the joy of winning and, as yesterday evening, respect for the opposing team. However, there has also been the experience of footballers being made personally responsible for defeats.
There is a persistent rumour that, following their early exit from the World Cup, the North Korean national players had to do forced labour - this is hopefully incorrect information. I call on the North Korean Government to explain the whereabouts of the footballers. The fact that we are concerned about them is hardly surprising given that this is a country where the state leadership punishes criticism, where ten thousand people are tortured and ill-treated and where innumerable people are malnourished.
The EU must continue unabated the serious dialogue with the so-called Dear Leader of the People's Republic of Korea. It is time to put an end to forced labour and torture and abolish the death sentence and public executions. Even potential victories in football cannot mask the reality of the situation. North Korea is still lacking in all areas: human rights, chances of survival and respect for the individual.
Madam President, such is the DPRK's isolation, we can only guess at the human rights violations that are actually taking place there. Occasional news leaks come out from defectors and the reality is truly horrific. Forced labour camps, kidnappings, arbitrary arrests and torture appear to be the hallmarks of Kim Jong-il's tyrannical regime. The death penalty is applied regularly with no regard to the rule of law.
We all remain extremely concerned about North Korea. Not only because of the internal situation but because of all the country's bellicose and impulsive, even paranoid behaviour internationally. Regrettably Pyongyang has nuclear weapons and seeks collaboration with other nefarious regimes around the world, such as Iran. Also the recent sinking of a South Korean naval vessel was undoubtedly a deliberate attack by the North.
In this respect, the PRC needs to assume its responsibility as a member of the UN Security Council by exerting pressure on North Korea. But I think a lasting improvement in the human rights situation in North Korea will only come about through regime change and democratisation and hopefully through eventual reunification with the democratic South.
(PL) Madam President, I have a very difficult name and am used to the fact that people find it difficult to pronounce.
History shows that in countries ruled by a totalitarian regime human rights violations are an everyday occurrence, but the situation in North Korea is appalling. The Government of the People's Republic of Korea denies the existence of the problem of human rights violations. This is, however, at complete variance with the eye-witness reports of refugees and defectors. There are labour camps which are places of torture, slave labour and hunger for the many thousands of Korean citizens who have dared criticise the totalitarian system or who are politically 'unsafe'. In Korea, a person is reduced to the rank of an object, without free will or without the ability to express it openly. We know, for example, of reports of married couples who were forced into divorcing because they belonged to different classes.
Therefore, I appeal to all countries which have any kind of economic ties with North Korea to put pressure on the government there, to demonstrate that the world is not indifferent to the situation of many thousands of Koreans and that this will not remain a matter just for North Korea.
(PL) Madam President, North Korea and Cuba are the last remnants of Communism in the world. Unfortunately, it is tragic that 20 years after the fall of that criminal system in Europe, there are countries where, in the name of that sick ideology, people are dying of hunger, are being tortured, are imprisoned or are forced to work in labour camps and concentration camps.
The dream of many North Koreans is simply to flee their own country. As people of the free world, we are obliged - especially in relations with the People's Republic of China, because these relations are developing - to ensure that these refugees are not returned to the Korean authorities, because for them this means a severe prison sentence or simply death. I am concentrating on this aspect of our resolution, because I do not believe in the effectiveness of our Parliament's appeals or the appeals of the whole free world in putting a stop to the violations of human rights in North Korea. Therefore, since we cannot effectively bring about an improvement in the situation in Korea itself, let us do everything possible so that those who have managed to escape from that prison have the chance of a better life - even in China, which, of course, as a state is itself far from European standards of freedom, democracy and respect for human rights. However, life is better there than in North Korea.
(RO) The human rights situation in North Korea is giving particularly grave cause for concern. The leadership in this country bans any form of political opposition, democratic elections, press and religious freedom.
We cannot remain unmoved by the suffering of North Korea's inhabitants as they have no access to basic foods or humanitarian assistance. I am particularly concerned about the situation of women and children in North Korea as more than a third of them are suffering from malnutrition.
According to reports, more than 150 000 North Koreans continue to be held in six labour camps. They are not given any kind of medical care and receive very little food. In fact, the currency reform of November 2009 has failed and led to a rise in the level of poverty among the population.
I think that the European Union must give its support to setting up a UN committee of inquiry which will substantiate human rights violations in North Korea.
(PL) Madam President, the United Nations and numerous non-governmental organisations continually report information to the international community about the repression which is being imposed on tens of thousands of North Koreans. Torture and sentences in forced labour camps, often because of political views, are an everyday occurrence there. A significant part of the population is suffering from malnutrition and a lack of suitable medical care, and the North Korean Government rejects all forms of cooperation with United Nations bodies, which makes it impossible for the people of North Korea to have access to any kind of international humanitarian aid.
I think the European Parliament has a moral obligation to appeal to the authorities of the Democratic People's Republic of Korea to end these practices as quickly as possible. In addition, in view of the huge influence of the People's Republic of China on policy in Pyongyang, the European Commission should raise these matters as part of the European Union's dialogue with China. In order to coordinate our action better it would be a good idea to appoint a European Union Special Representative for North Korea.
(SK) The Democratic People's Republic of Korea is perhaps the last surviving relic of the Second World War. Ideological differences and power interests have divided the Korean nation into two states, whose leaders still compete over their rights and their philosophical view of the world.
The north of the Korean peninsula has become an enormous ghetto, incarcerating millions of Koreans, who, under the militaristic administration of their regime, can only dream of a free life.
The North Korean leadership, under the pretext that the country is in a state of war, continue to keep their citizens within this militaristic regime. How can we help the Koreans in this situation?
Through an active joint approach by the great powers. It was the great powers that divided Koreans, and they must therefore work together now to put consistent pressure on the North Korean leadership, including the threat of criminal prosecution for crimes against humanity, in order to free the North Korean people.
(RO) There are so many human rights violations in North Korea that we cannot list them all. The most serious of these is possibly the starvation of the population and the differentiation made in the distribution of food between those who are close to the regime and government and those who are not.
According to Amnesty International, last year roughly 9 million North Korean citizens, more than a third of the population, suffered from starvation.
I also find deeply concerning the situation regarding collective punishments where sometimes up to three generations of a family are sent to prison systems dominated by brutality, torture, forced labour and public executions, as also mentioned by Mr Tannock. The majority of those sent to these camps are no longer released. If they have children, the latter can spend their whole life in captivity.
I would like to end by saying that, although the North Korean Government agreed to participate in the Universal Periodic Review carried out by the United Nations Human Rights Council, it is terrible that it has so far not accepted any of the recommendations it has been given as part of this framework.
(PL) Madam President, to this list of highly dramatic stories about North Korea we have to add one more item. I mean the nuclear blackmail which is being used by Kim Jong-il and which has, in a certain sense, paralysed the world. Although perhaps unwillingly, the West has rather often turned its attention away from events on the Korean peninsula. Therefore, we must talk specifically about the crimes which are being committed and renew our appeals. The international community must find a form of sanctions which will be felt as little as possible by the citizens of North Korea themselves. We must not, however, delude ourselves: all sanctions which strike at the regime inevitably leave their mark on society.
Therefore, I think that currently the only effective measure may be cooperation with North Korea's closest neighbours, especially over aid for refugees, because only when we have specific knowledge about the situation under the Communist regime will we be able in the future to act effectively on behalf of people who currently do not have any choice at all.
Member of the Commission. - Madam President, I would like to congratulate Parliament for undertaking this debate. If you allow me, I would like to recognise the young boy behind seat No 582, because the future of North Korea is relevant to the future of our children.
It is very sad to record that in the past seven years, since the adoption of the first resolution in the UN context condemning the deplorable human rights situation in North Korea, very little if any progress towards improvement has been made. The Commission fully shares the concerns about the need to address the very serious human rights situation in the country, as expressed in the joint motion for a resolution we are debating today.
The EU has been working towards such an improvement in the international context ever since 2003, when it initiated in the Geneva Commission on Human Rights the first resolution condemning the situation in the Democratic People's Republic of Korea, which as many have already mentioned is not very democratic. In addition, the EU continues to raise the issue of human rights in our bilateral political dialogue with North Korea. We are also raising it, as a number of speakers have pointed out, in our discussions with China, and specifically the issue of the forced return of North Korean citizens who entered China illegally. We will continue to do so. These people cannot simply be regarded as 'economic migrants'.
So many of the elements incorporated in the motion for a resolution are already part of the EU's current human rights policy with regard to North Korea. We very much welcome the convergence of views among Members and between the Members of Parliament and the Commission. We fully agree on what needs to be done, including a point that has been made by many speakers that we need to maintain the existing programmes to assist the most vulnerable people in North Korea, who are facing tremendous hardship. We should not punish them for the sins of their leaders.
We broadly agree on how to go about it but there are three specific points where the Commission holds somewhat different views - and I would like to explain what they are and why we have some differences.
The first one is the proposal to include in the EU-South Korea Free Trade Agreement a clause to monitor North Korean workers active in the Kaesong Industrial Complex. The negotiated text for this free trade agreement provides for the possibility of designating outward processing zones. Both sides recognise that such zones could promote the goal of peace on the peninsula, but, before a zone can be recognised as such under the free trade agreement, it has to be proposed by one side and considered by a special committee of representatives of both sides. In the current political circumstances, it is unlikely that such a proposal is to be made in the short term, once the free trade agreement has entered into force. However, I would like to assure you that the Commission will pursue the ample opportunities to deal with this issue at a later stage.
The second proposal contained in the motion for a resolution concerns the possible nomination of an EU special envoy to North Korea, and a number of speakers supported this proposal today. The EU is committed to stepping up its contribution to international coordination and the High Representative/Vice President is very seriously interested in pursuing that. She is, however, now considering all options to do it in the context of two things. One is the review of the mandate of all EU Special Representatives, and the second is the establishment of the External Action Service. It would be in this context that the High Representative/Vice President would pursue increased participation by the EU in international coordination.
The third point is a proposal to press for the establishment of a Commission of Inquiry at the UN. The European Commission deeply appreciates the rationale of this proposal in the motion for a resolution. At the same time, we believe it would be prudent at this stage to put all our efforts into supporting the mandate of the new, recently appointed UN Special Rapporteur for Human Rights in North Korea, Mr Marzuki Darusman, who has been empowered by the UN Human Rights Council to pursue the matter of human rights in North Korea. With this in mind, we need to ensure that he has all the back-up to do his job. From the Commission's position, we see this today as the better course in front of us.
(Applause)
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
in writing. - (RO) The situation regarding human rights and humanitarian aid in North Korea remains a delicate subject of concern to the European Union as an international player which promotes human rights globally. On the other hand, at the United Nations, the resolution of 25 March 2010 expressed concern about the serious violation of civil, political, economic, social and cultural rights in the Democratic People's Republic of Korea. It is regrettable that the North Korean Government has taken the decision to refuse to cooperate with the UN via the mechanisms for promoting human rights, including the mandate of the Special Rapporteur on the Situation of Human Rights in North Korea.
It is the EU's duty to urge North Korea to respect human rights. The EU must also act independently to help the population of this country, through continuing the humanitarian aid programmes, maintaining communication channels inside North Korea and granting asylum to North Korean refugees who have arrived in Member States.
Appointing a European Union Special Representative for North Korea would allow us to monitor the human rights situation more closely in this country and ensure better coordination of the responses from Member States to this issue.